Opinion issued July 12, 2016




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-15-00971-CV
                          ———————————
                       KING FUELS, INC., Appellant
                                       V.
  SYED R. ENTERPRISES, INC., SYED AZEEMUDDIN AND AYESHA
                    TABASSUM, Appellees


              On Appeal from County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Case No. 1062261


                        MEMORANDUM OPINION

     King Fuels, Inc. appeals from the trial court’s grant of a motion to transfer

venue.

     Appeals may be taken from final judgments. Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). Interlocutory orders can be appealed only when
expressly authorized by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d
352, 352 (Tex. 2001). Here, the record reveals that no final judgment has been

entered. The trial court’s grant of King Fuel’s motion to transfer venue does not

dispose of King Fuel’s claims.       Accordingly, the order transferring venue is

interlocutory.

      On June 14, 2016, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction on or before June 24, 2016. See TEX. R. APP. P. 42.3(a).

      King Fuels filed a response, arguing the trial court’s ruling was reviewable by

mandamus. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.0642 (Vernon 2002). This

does not establish a right to an interlocutory appeal.1 Accordingly, we dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.




1
      King Fuels has also filed a petition for writ of mandamus under a separate cause
      number. We have reviewed and ruled on that cause.

                                          2